Opinion issued August 13, 2015




                                        In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                NO. 01-15-00632-CV
                                NO. 01-15-00633-CV
                              ———————————
                                 IN RE D.B., Relator



            Original Proceeding on Petition for Writ of Mandamus 1


                            MEMORANDUM OPINION

      Relator, De’Jean Bivens, has filed a petition for writ of mandamus,

challenging the trial court’s order granting certification to try relator as an adult.

      We deny the petition for writ of mandamus. See TEX. CODE CRIM. PROC.

ANN. art. 44.47(b) (West 2006). 2 All pending motions are denied.

1
      The respondent is the Honorable Glenn Devlin of the 313th District Court of
      Harris County. The underlying suit is In the Matter of De’Jean Bivens, Nos.
      2014-06438J & 2014-06439J (313th Dist. Ct., Harris County, Tex).
                                    PER CURIAM
Panel consists of Justices Jennings, Massengale, and Brown.




2
      The Legislature repealed section 44.47, effective September 1, 2015, but stated
      that “[a]n order waiving jurisdiction and transferring a child to criminal court that
      is issued before the effective date of this Act is governed by the law in effect on
      the date the order was issued.” See Act of May 13, 2015, 84th Leg., R.S., S.B.
      888, § 5 (to be codified as an amendment to TEX. FAM. CODE ANN. § 56.01).
      Because the trial court’s order issued before September 1, 2015, article 44.47
      applies.

                                            2